Exhibit 10.1 Consulting Agreement This Consulting Areement (this “Agreement”) is made and entered into this4th day ofAugust, 2008, (the “Effective Date”) by and between, Lowell Schultz.,(the “Consultant”), and Virtual Payment Solutions, Inc., whose address is set forth below on the signature page to this Agreement (the “Company”). 1.The Company hereby engages Consultant to provide the Company with general advice and consulting services all as more particularly described on Schedule A adjacent to the caption “Services” (the “Services”).The Services will commence as of the effective date, and continue thereafter for a term set forth on Schedule A adjacent to the caption “Term and Termination” (the “Term”).Consultant accepts the engagement subject to all of the terms and conditions herein. 2.This engagement is part-time, and as such, Consultant will provide the Services when and as requested by the Company from time to time at mutually agreeable times and places.Consultant shall be free to provide services to other companies during the Term, provided that such services do not conflict with, or impair Consultant’s ability to provide the Services to the Company. 3.Consultant shall be compensated for the Services rendered pursuant to this Agreement as described on Schedule A adjacent to the caption Compensation. 4.The Company shall furnish Consultant with all information that is reasonably necessary for Consultant to perform the Services.All such information provided by or on behalf of the Company shall be complete and accurate, not misleading, and Consultant shall be entitled to rely upon the accuracy and completeness of all such information without independent verification. 5.Each Party hereto shall indemnify and hold harmless the other from and against any and all losses, claims, damages, or liabilities to which that party may become subject, arising in any manner out of or in connection with the subject matter of this Agreement that are caused by the indemnifying party, unless it is finally judicially determined that such losses, claims, damages, or liabilities resulted directly from the gross negligence, the willful misconduct, or the criminal acts of the indemnified party, and shall reimburse the indemnified party immediately upon demand for any legal or other expenses reasonably incurred by the indemnified party in connection with investigating, preparing to defend, or defending any lawsuits, claims, or other proceedings arising in any manner hereunder; provided, however, that in the event a final judicial determination is made that the indemnified party’s damages arose out of the indemnified party’s gross negligence, willful misconduct, or criminal acts, the indemnified party will remit to the indemnifying party any amounts reimbursed under this subparagraph.The Company and Consultant agree that if any indemnification or reimbursement sought pursuant to the proceeding is finally judicially determined to be unavailable for a reason other than the gross negligence or the willful misconduct of Consultant or any of its controlling persons, affiliates, employees, or agents, as the case may be, then, whether or not Consultant is the indemnified party, the Company and Consultant shall contribute to the losses, claims, damages, liabilities, and expenses for which such indemnification or reimbursement is held unavailable in such proportion as is appropriate to reflect the relative benefits to the Company on the one hand, and Consultant on the other hand, in connection with the transactions to which Page 1 of 4 such indemnification or reimbursement relates, and other equitable considerations; provided, however, that in no event shall the amount to be contributed by Consultant pursuant to this paragraph 6 exceed the amount of consulting fees actually received by Consultant hereunder. 6.As used herein: “Confidential Information” means information, other than Trade Secrets, that is of value to its owner and is treated by its owner as confidential, including, but not limited to, any data or information defined herein as a Trade Secret, but which is determined by a court of competent jurisdiction not to rise to be a trade secret under applicable law; “Proprietary Information” means Confidential Information and Trade Secrets; and “Trade Secrets” means information without regard to form, including but not limited to, technical or non-technical data, formulas, patterns, compilations, programs, devices, methods, techniques, drawings, processes, financial data, financial plans, product plans, or a list of actual or potential customers or suppliers, which: (a) derives economic value, actual or potential, from not being generally known to, and not being readily ascertained by proper means by, other persons who can obtain economic value from its disclosure or use; and (b) is the subject of efforts that are reasonable under the circumstances to maintain its secrecy.Consultant acknowledges and agrees that all Proprietary Information of the Company, and all physical embodiments thereof, are confidential to and shall be and remain the sole and exclusive property of the Company and that any Proprietary Information produced by Consultant during the Term shall be considered “work for hire” as such term is defined in 17 U.S.C.Section 101, the ownership and copyright of which shall be vested solely in the Company. 7.Consultant agrees that all Proprietary Information of the Company received or developed by Consultant as a result of Consultant’s engagement herunder will be held in trust and strict confidence.Except as contemplated by the terms hereof or as required by applicable law or pursuant to an order entered, or subpoena issued, by a court of competent jurisdiction, Consultant shall not disclose Proprietary Information of the Company to any third party, other than to potential acquisition targets, strategic partners, or investors, who have executed a non-disclosure agreement restricting use of such Proprietary Information for the sole purpose of evaluating the Company for a possible transaction. 8.Consultant will not, without the Company’s prior written consent, either directly or indirectly, on Consultant’s own behalf or in the service or on behalf of others, solicit, divert, or hire away, or attempt to solicit, divert, or hire away, any person employed by the Company, whether or not such employee is a full-time or a temporary employee of the Company and whether or not such employment is pursuant to written agreement and whether or not such employment is at will. 9.The invalidity or unenforceability of any provision of this Agreement shall not affect the validity or enforceability of any other provisions of this Agreement which shall remain in full force and effect. 10.This Agreement shall not be amended or modified, except in writing signed by each of the parties, and shall be governed by and construed in accordance with the laws of the State of Arizona.This Agreement may be signed in one or more counterparts all of which taken together are one and same document. In witness whereof, duly authorized officers of the Company and Consultant have executed this Agreement as of the Effective Date. Page 2 of 4 Lowell Schultz 1605 Renaissance Commons Blvd, #228 Boynton Beach, Fl 33432 Virtual Payment Solutions, Inc. 1180 SW 36th Ave., #204 Pompano Beach, Fl 33069 By: By: Lowell Schultz, Consultant David Rappa, Pres. Page 3 of 4 SCHEDULE A Services: Product marketing services for payment gateway and wireless terminals Term and Termination: This Agreement is for a period of 6 months Payment for Services to be rendered $2600 per month paid on 15th and 30th Additional Services included Page 4 of 4
